Citation Nr: 0948541	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right clavicle, currently rated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 October 
1979.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 2004 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico, (hereinafter RO).  The case was 
remanded by the Board for additional development in March 
2008 and is now ready for appellate review. 


FINDINGS OF FACT

1.  The Veteran is right handed. 

2.  Residuals of a fracture of the right clavicle do not 
result in severe muscle disability or moderate disability due 
to incomplete paralysis.    


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the right clavicle are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.73, 4.124a, Diagnostic Codes (DCs) 5303, 8511 
(2009).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in June 2009 that informed the 
appellant of the information and evidence necessary to 
prevail in his claim.  

With regard to the duty to assist, the service treatment 
reports and VA clinical reports have been obtained, as have 
reports from the October 2009 VA examination conducted as 
requested in the March 2008 remand.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claim, 
the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

The following are the requirements for a determination that 
there is a "severe" muscle disability under the provisions 
of 38 C.F.R. § 4.56(d)(4).

(i)	Type of injury:  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii)	History and complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii)	Objective findings:  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
(A)	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B)	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C)	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E)	Adaptive contraction of an opposing group of muscles.
(F)	Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
(G)	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

In order to warrant a rating in excess of 30 percent for 
muscle injuries involving the major shoulder girdle and arm 
(the evidence of record clearly documents that the Veteran is 
right handed) under 38 C.F.R. § 4.73, DC 5301-5306, 
"severe" disability must be shown.  

Mild disability due to incomplete paralysis affecting the 
major upper, middle and lower radicular groups under 
38 C.F.R. § 4.214a, DC 8510 to DC 8512 is rated as 20 percent 
disabling.  In order to be entitled to a rating in excess of 
30 percent for disability due to incomplete paralysis of the 
major upper, middle and lower radicular groups, "moderate" 
disability must be shown.  See DC 8510-8512.  A muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  

Summarizing the pertinent facts with the above criteria in 
mind, the Veteran sustained an injury to the right shoulder, 
to include a dislocation and acromioclavicular separation, in 
an automobile accident during service.  After a VA 
examination completed in January 1980 (which showed the 
Veteran to be right handed) which demonstrated a negative 
right shoulder x-ray, limited motion to 40 degrees of 
internal rotation and 85 degrees of external rotation and 
severe deltoid atrophy with an absent right deltoid muscle, 
service connection for residuals of a right clavicle fracture 
was granted by an October 1980 rating decision.  A 20 percent 
rating was assigned under DCs 8511-5303.  [Hyphenated 
Diagnostic Code numbers reflect the assignment of a rating 
under the first Diagnostic Code number using the criteria of 
the second Diagnostic Code.  See 38 C.F.R. § 4.20.]

The 20 percent rating was continued until the August 2004 
rating decision which gave rise to this appeal increased the 
rating to 30 percent under DCs 8511-5303.  This action 
followed receipt of report from an April 2004 VA examination 
that showed the following motion in the right shoulder:  
Active abduction was to 90 degrees and passive abduction to 
130 degrees; active flexion was to 90 degrees and passive 
flexion to 130 degrees; and active and passive internal and 
external rotation to 60 degrees.  There was painful motion on 
the last degrees of motion but there were no additional 
limitations with fatigue, weakness or lack of endurance 
following repetitive use of the right shoulder.  Acute 
flareups of pain upon cold exposure which make it difficult 
for the Veteran to lift were described.  These flareups were 
said to last a week but the Veteran could not specify the 
number of flare-up episodes.  There was no objective evidence 
of edema, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarding of movement.  Crepitation of 
the right shoulder was shown and there was tenderness to 
palpation of the acromioclavicular joint and right distal 
clavicle of the right shoulder.  There was a prominent bony 
deformity on the right distal clavicle that was tender to 
palpation.  

Reports from an October 2009 VA examination showed the 
Veteran reporting increased right shoulder pain since the 
April 2004 VA examination.  He descried the pain as 10/10 at 
the time of the examination and said the pain decreased to 
6/10 with Tramadol.  Symptoms were said to include giving 
way, instability, pain, and weakness, but the Veteran 
reported no stiffness, incoordination, or effusion.  He 
reported that he had episodes of dislocation or subluxation 
less than once a year. 

Physical examination findings included crepitus, tenderness 
and pain at rest but no recurrent shoulder dislocations.  
Motion in the right shoulder was to 90 degrees of flexion, 80 
degrees of abduction, 80 degrees of internal rotation, and 90 
degrees of external rotation.  There was pain with repetitive 
motion but no additional limitations after three repetitions 
of motion.  There was no joint ankylosis and x-rays showed 
degenerative changes of the greater tuberosity.  The right 
shoulder was said to result in no limitation of feeding, 
bathing, going to the bathroom or grooming; moderate 
impairment of the ability to perform chores, shop and dress; 
severe impairment of driving; and to prevent exercise and 
sports.  

The examiner stated that after reviewing the claims file and 
examining the Veteran, it was her opinion that the Veteran's 
right shoulder resulted in mild to moderate disability.  She 
indicated that the Veteran was able to perform all the 
activities of daily living with mild difficulty except for 
dressing the upper body, which the Veteran had moderate 
difficulty accomplishing.  She noted that the Veteran was no 
longer able to engage in sports.  The examiner stated that 
the Veteran would not be able to perform his previous 
occupation as an automobile technician without difficulty as 
it required repetitive shoulder activities but that he should 
be able to perform another job which did not require 
repetitive overhead activities or heavy lifting.  She noted 
that upon x-ray of the right shoulder there were degenerative 
changes but that there was no dislocation, or nonunion or 
malunion of the clavicle or scapula.  The examiner stated 
there was no impairment of the right humerus and no ankylosis 
of the scapulohumeral articulation.  

Applying the relevant legal provisions to the evidence 
summarized above, the Board concludes that entitlement to a 
rating in excess of 30 percent for residuals of a fracture of 
the right clavicle is not warranted.  Turning first to any 
service connected muscle disability, a rating in excess of 30 
percent under DC 5304 (or any of the other diagnostic codes 
pertaining to rating disability of the muscles of the minor 
shoulder girdle and arm) would require a finding of 
"severe" disability. 

The in-service clinical evidence does not include findings of 
severe disability as defined by regulation, to include 
"extensive debridement, prolonged infection, sloughing of 
soft parts or intermuscular binding."  It was noted upon 
admission to the hospital in June 1979 that there were no 
neurological deficits in the right shoulder, and while the 
shoulder was dislocated and reduced at that time, the injury 
to the right shoulder did not involve an open comminuted 
fracture.  After physical therapy and convalescent leave, 
motion in the right shoulder was "excellent" and pain free, 
and the fact that the Veteran responded well to the in-
service treatment and was returned to active duty (with a 
profile) is also not consistent with a finding of "severe" 
disability.  As for the most current evidence of disability, 
severe muscle damage or disability was not demonstrated at 
the April 2004 and October 2009 VA examinations, and the 
examiner who completed the most recent VA examination found 
that there was only "mild to moderate disability" in the 
right shoulder.  As such, the Board concludes that the 
current service-connected muscular symptomatology is 
adequately reflected by the rating currently assigned.  

Turning to a rating in excess of 30 percent for neurological 
disability under DC 8511, the post-service clinical evidence 
does not demonstrate objective evidence of the "incomplete 
paralysis" required for an increased compensation under DC 
8511.  Internal and external rotation were near normal, with 
flexion and abduction both to 90 degrees, or shoulder level.  
Likewise, the Veteran did not himself describe any 
neurological problems at the April 2004 or October 2009 VA 
examinations.  As such, a rating in excess of 30 percent for 
neurological disability cannot be assigned.  In making this 
determination, the provisions against combining ratings for 
muscle injuries with those for peripheral nerve paralysis 
under 4.55(a)) are applicable, as it is unclear what 
"different" functioning that is not contemplated by a 
rating assigned for muscle disability under DC 5303 should 
warrant additional compensation.  

As for limitation of motion in the right shoulder, while some 
limitation of abduction and internal rotation was 
demonstrated at the October 2009 VA examination, the rating 
currently assigned contemplates limitation of motion, 
weakness, etc. of the right shoulder girdle.  Thus, 
additional compensation under the provisions of 
38 C.F.R. § 4.71a 5201 for limitation of motion would be 
tantamount to "pyramiding," or employing the Ratings 
Schedule as a vehicle for compensating the Veteran twice for 
the same symptomatology.  See Brady v. Brown, 4 Vet. App. 
203, 206 (1993); 38 C.F.R. § 4.14.  As the most recent VA 
examination did not show ankylosis of scapulohumeral 
articulation, dislocation, or nonunion or malunion of the 
humerus, clavicle or scapula, increased compensation may not 
be assigned under DCs 5200, 5202 or 5203.    

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the 30 percent rating currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

The Veteran asserts a much more debilitating condition due to 
his service connected right clavicle than was demonstrated by 
the evidence cited above, and the Board fully respects the 
Veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a fracture of the right clavicle is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


